Exhibit 10.1

 

[logo.jpg] [header.jpg]







8201 E Riverside Dr. Bldg. 4, Ste. 100— Austin, TX 78744— Phone: (512) 386-2900
— Fax: (512) 386-5505

Web: www.xbiotech.com



 

Scott Whitehurst

 

Re: Offer of Employment

 

 

Dear Scott,

 

On behalf of XBiotech USA Inc., I am pleased to offer you a position as Chief
Financial Officer. In this capacity, you will be paid at a gross semi-monthly
rate of $16,666.67. You will report to John Simard, CEO of XBiotech, and the
effective date of the agreement will be May 2nd, 2016.

 

Your job responsibilities may include but not limited to:

 1. Communicate, engage and interact with Board and All of XBiotech Team.
 2. Create presentations, press releases and other communication materials for
    earnings releases, industry events and presentations to analysts, brokers,
    and investors.
 3. Oversee the production of all annual reports, SEC filings, and proxy
    statements.
 4. Serve as a key point of contact for the investment community.
 5. Establish and maintain relationships with stock exchange representatives.
 6. Organize and conduct conferences, road shows, earnings conference calls, and
    investor meetings.
 7. Play key role in building and managing commercialization team for imminent
    product launch in Europe and subsequent launches in Europe the USA and
    elsewhere.
 8. Building and representing credible revenue models for the company product
    candidates.
 9. Contribute to strategic business transactions and corporate development
    initiatives.

For the purposes of relocation you will be provided by XBiotech with $1,500
house hunting trip to Austin, and up to $10,000 moving allowance. These expenses
will be paid as expense reimbursements or directly to the vendors you use. The
offer described above is contingent upon the results of your
reference/background check and completion of an I-9 form as well as e-verify.
Your employment is also contingent upon your signing and returning a
Confidentiality and Non-disclosure Agreement on your first day of work. XBiotech
will provide you 100% employer-paid Medical and Dental Plan for individuals (not
including family members). These benefits will begin after a waiting period not
to exceed two months of your employment. Subject to approval by XBiotech, Inc’s
(the “Company”) Board of Directors, you will be granted Incentive Stock Options*
under the Company's 2015 Equity Incentive Plan to purchase 300,000 shares of
XBiotech Inc. Common Stock at an exercise price equal to the closing sales price
per share of the Company’s Common Stock on the date of grant, as quoted by The
Nasdaq Stock Market.  The options will vest over a four-year period with the
following schedule:

 


 



[header.jpg]

 

*Option to purchase Common Shares with the intention that it qualifies as an
Incentive Stock Option within the meaning of Section 422 of the U.S. Internal
Revenue Code of 1986, as amended. Incentive Stock Option benefits are subject to
all qualifying rules and regulations. 

 

 

Year Vesting Date Percentage of Shares as to which the Option Becomes
Exercisable

YEAR 1

(Quarterly vest over the first year, beginning on May 2, 2016 (the “Vesting
Commencement Date”)

August 1, 2016 6.25% October 31, 2016 6.25% January 30, 2017 6.25% May 2, 2017
6.25% YEAR 2 Two-year anniversary of the Vesting Commencement Date 25% YEAR 3
Three-year anniversary of the Vesting Commencement Date 25% YEAR 4 Four-year
anniversary of the Vesting Commencement Date 25%

 

 

We understand, based on what you have told us, that by coming to work for
XBiotech in the above position you will not be violating any Employment
Agreement, Confidentiality/Non-disclosure Agreement, Covenant Not to Compete
Agreement, or Shareholder Agreement with any former employer. If you have signed
any such agreements, we need you to provide us with a copy of each agreement
before beginning employment with XBiotech. Further, we expect that you do not
currently possess from your former employers any:

1.Biological samples.

2.Client, customer, vendor, consultant or employee files or lists.

3.Confidential or trade secret information.

 

Please let us know if you possess any of the above. If you do, you will need to
return them immediately to your former employer.

 

[logo.jpg]2

 

 

[header.jpg]

 

Your employment with XBiotech will be on an “at-will” basis, meaning that you
can be terminated or released from your employment at any time, with or without
cause or notice. Likewise, we respect your ability to leave employment at
anytime, for any reason, with or without notice.

 

Please indicate your acceptance of our offer by signing below and returning one
copy of the letter, with your original signature, to me by 5:00pm, April 26,
2016. If you have any questions, please do not hesitate to contact me.

 

 

 

Sincerely,

 

John Simard, President, Chairman & Chief Executive Officer

 

/s/ John Simard

 

I accept the terms and conditions of employment as set forth above and
understand that I am not relying on any prior statements or representations not
contained within this letter. I also confirm that I do not have possession of
any of the types of files described above from any former employer. Finally, to
the best of my knowledge, my employment with XBiotech will not violate any
agreement that I have with any former employer.

 

 

Date:

 

5/2/2016

 

 

Signature:

 

/s/ Scott Whitehurst

 

 

 

 

 

[logo.jpg] 3





--------------------------------------------------------------------------------

